Per Curiam.

The Justice erred in refusing an adjournment. The statute, (1 N. R. L. 389.) allows a defendant sued by warrant an adjournment, on. giving security “ to appear and stand trial, &c.” and the Justice had no right to require an affidavit of the want of a material witness. (Sebring v. Wheedon, 8 Johns. Rep. 458.)
The Justice also committed a gross irregularity in chai-, .lenging the jurors, on the return of the first venire, and in issuing a second venire, merely on the ground of his own extra-judicial exceptions.
Judgment reversed»